PER CURIAM.
We reverse the final judgment of mortgage foreclosure because Deutsche Bank (“the Bank”) did not establish that it had standing at the time it filed the complaint. A copy of the note attached to the complaint listed GE Money Bank as the lender. During trial, the Bank introduced the original note into evidence, which contained an undated endorsement in favor of the Bank by GE Money Bank. Darren Yassen, a representative of the Bank’s servicing agent, admitted that he did not know when the endorsement was placed on the note. The Bank did not present testimony from any other witnesses or present any evidence as to the date of the endorsement. Because the Bank did not present any evidence that it had standing at the inception of the lawsuit, reversal is warranted. See Boyd v. Wells Fargo Bank, N.A., 143 So.3d 1128 (Fla. 4th DCA 2014); Rigby v. Wells Fargo Bank, N.A, 84 So.3d 1195 (Fla. 4th DCA 2012).

Reversed.

CIKLIN, GERBER and LEVINE, JJ., concur.